Judge WHICHARD
dissenting.
Given the extent of the duty the law imposes on a municipality to pedestrians on its streets or sidewalks, I do not agree that the matter offered in evidence by plaintiff in opposition to defendant’s motion for summary judgment is sufficient to raise a genuine issue of material fact as to defendant’s negligence.
Res ipsa loquitur is not an independent basis for imposing liability. It imposes no duties on the defendant. Res ipsa is merely a method by which the plaintiff proves defendant’s violation of the duty the law imposes. Byrd, Proof of Negligence in North Carolina: Part I. Res Ipsa Loquitur, 48 N.C.L. Rev. 452, 458-59 (1970). The effectiveness of the doctrine to show a breach of defendant’s duty depends both upon the extent and nature of the duty owed and upon the circumstances shown by the evidence. Byrd at 459, citing Lippard v. Johnson, 215 N.C. 384, 1 S.E. 2d 889 (1939), and Boone v. Matheny, 224 N.C. 250, 29 S.E. 2d 687 (1944).
The law imposes on a municipality the duty of correcting defects on its streets and sidewalks within a reasonable time after it knows or should know that the defect exists and is a hazard to persons using the street or walk in a proper manner. Gower v. Raleigh, 270 N.C. 149, 151, 153 S.E. 2d 857, 859 (1967); Waters v. Roanoke Rapids, 270 N.C. 43, 153 S.E. 2d 783 (1967); Smith v. Hickory, 252 N.C. 316, 113 S.E. 2d 557 (1960); Fitz*184gerald v. Concord, 140 N.C. 110, 52 S.E. 309 (1905); McClellan v. City of Concord, 16 N.C. App. 136, 138, 191 S.E. 2d 430, 432 (1972). A municipality
is not liable to every pedestrian who falls and sustains an injury by reason of ... a defect in its sidewalk .... [It] is not liable . . . unless it was negligent in failing to correct the defect within a reasonable time after it knew, or should have known, that it existed and was a hazard to persons using the . . . walk in a proper manner. Gower, 270 N.C. at 151, 153 S.E. 2d at 859.
The forecast of evidence here is clear that if a defect in the sidewalk existed it was neither observable nor foreseeably injurious to plaintiff, nor could it have been discovered by reasonable inspection. Thus, the notice requirement imposed by the cases cited herein has not been met. To apply the doctrine of res ipsa loquitur in such a situation would enlarge the duty of care now imposed by law on municipalities. See e.g. Wallerman v. Grand Union Stores, 221 A. 2d 513 (N.J. 1966) (customer who slipped on string bean recovered under res ipsa without evidence of how long bean had been on floor or who put it there; deliberate policy decision to enlarge proprietor’s duty); Dement v. Olin-Mathieson Chem. Corp., 282 F. 2d 76 (5th Cir. 1960) (res ipsa applied to multiple defendants for policy reasons).
Our Supreme Court has stated expressly that “[t]he doctrine of res ipsa loquitur does not apply in actions against municipalities by reason of injuries to persons using its public streets.” Gettys v. Marion, 218 N.C. 266, 269, 10 S.E. 2d 799, 801 (1940). Because the notice requirement applies to defects in sidewalks as well as streets, the above rule would appear equally applicable in sidewalk cases. Smith, 252 N.C. at 318, 113 S.E. 2d at 559.
In my view the effect of the majority’s application of res ipsa loquitur is to abrogate existing limits on a municipality’s liability for injuries caused by defects in its streets or sidewalks. Such abrogation is the prerogative of the Supreme Court or the legislature, not of this Court.
Finding no forecast of evidence that defendant municipality knew or should have known of the defect in its sidewalk which allegedly caused plaintiffs injuries, I believe summary judgment *185for defendant was proper under the well-established case law of this jurisdiction. I therefore vote to affirm.